 In the Matter of WOMEN'S WEAR COMPANYandNEWSPAPER GUILD OFNEW YoRKCase No. 2-C-5716.Decided August 20,19-115DECISIONANDORDEROn March 21, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and ,take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report, and a supporting brief.The Board has con-sidered the rulings made by the Trial Examiner at the hearing andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Oral argument, in which the respondent and theGuild participated, was held before the Board at Washington, D. C.,on July 31, 1945.The Board has considered the Intermediate Re-port, the respondent's exceptions and brief, and the entire record inthe case, Sand hereby adopts the findings, conclusions and recommenda-tions of the Trial Examiner, with the exception 1 and addition notedbelow.We agree with the Trial Examiner that the respondent discrimina-torily discharged Loretta Bogoff, within the meaning of the Act.However, we are not unmindful of the respondent's evidence indicat-ing that Bogoff was not an entirely satisfactory employee for as longas a year before her discharge.But, in our opinion, it is highly sig-nificant that until Bogoff joined and became active in the Guild, herasserted unsatisfactory work and personality defects were in affectcondoned and not regarded as of sufficient consequence to warranther discharge.2Under the circumstances and in view of the respond-1 In the Intermediate Report, the Trial Examiner said that Vreeland did not informFairchild of a certain complaint by Koch concerning Bogoff.However,the record indicatesthat Fairchild was apprised of this complaint.2 SeeMatter of New York Handkerchief Manufacturing Com pany,16 N. L R. B..532.enf'd 114 F.(2d) 144(C. C. A. 7),cert. denied 311 U. S. 704.63 N. L.R. B., No. 61.4O5 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's evident animus against the Guild, as revealed by the Intermedi-ate Report, we are satisfied and find that the respondent seized uponBogoff's possible shortcomings as pretext for her discharge, and thatthe real reason was her Guild activity.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Women's Wear Company,New York City, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Newspaper Guild of New York,or any other labor organization of its employees, by discharging orrefusing to reinstate .any of its employees, or by discriminating inany other manner in regard to their hire and tenure of employment, orany terms or conditions of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Newspaper Guild of New York, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining, or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Offer to Loretta Bogoff immediate and full reinstatement toher former or a substantially equivalent position, without prejudice toher seniority and other rights and privileges;(b)Make whole Loretta Bogoff for any loss of pay she has sufferedby reason of the respondent's discrimination against her, by paymentto her of a sum of money equal to the amount which she would nor-mally have earned as wages from the date of her discharge to the date,of the respondent's offer of reinstatement, less her net earnings during:said period;(c)Post at its plant at New York City, copies of the notice attachedto the Intermediate Report herein marked Appendix A.3 Copies ofsaidnotice, to be furnished by the Regional Director of the SecondRegion, shall, after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employees are3 Said notice, however, shall be, and it herebyis, amendedby striking from thefirst para-graph thereofthe words "RECOMMENDATIONS OF A TRIAL EXAMINER" and substi-tuting inlieu thereof the words "A DECISION AND ORDER." WOMEN'S WEAR COMPANY407customarily posted.Reasonable steps shall be taken by the respond-ent to insure that said notices are not altered, defaced, or covered byany other material;(d)Notify the Regional Director for the Second Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GERARD D. REILLY tookno part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. DavidH. Werthei,for the Board.Townley,Updike & Carter,byMr J. Howard Carter,of New York,N. Y., forthe respondent.Witt & Cammei, by Mi. Abraham Levin,of New York, N.y, for the Guild.STATEMENT OF THE CASEUpon a charge duly filed on December 8, 1944, by Newspaper Guild of NewYoik, affiliated with the Congress of Industrial Organizations, herein called theGuild, the National Labor Relations Board, herein called the Board, by theRegional Director for the Second Region (New York, New York), issued its com-plaint, dated December 11, 1944, against Women's Wear Company, New York,New York, herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the At.Copies of the complaintaccompanied by notice of hearing thereon, were duly served upon the respondentand the Guild.With respect to the unfair labor practices, the complaint alleged in substance:(1) that from about February 1, 1944, to the date of the issuance of the saidcomplaint, the respondent has disparaged and expressed disapproval of theGuild; interrogated its employees concerning the activities of the Guild; urged,persuaded and warned its employees to refrain from assisting, becoming orremaining members of the Guild ; and threatened its employees with dischargeor other reprisals if they joined or assisted the Guild; (2) that on or about June29, 1944, the respondent discharged Loretta Bogoff and thereafter refused toreinstate her because she joined or assisted the Guild or engaged in other con-certed activities for the purposes of collective bargaining or other mutual aid orprotection; and (3) that by the aforesaid acts, the respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.On December 23, 1944, the respondent filed with the Board a request for a billof particulars in respect to the allegations contained in paragraph 8 of thecomplaint.This request was referred to the Trial Examiner who had been dulydesignated by the Chief Trial Examiner to act in the case.'The Trial Examinergranted the respondent's request in part, and pursuant to his telegraphic instruc-tions dated December 30, 1944, the Board, on January 2, 1945, duly served uponthe respondent and the Guild a bill of particulars as ordered by the TrialExaminer.'Trial Examiner Horace A. Ruckel was duly designated on December 29, 1944, to actin the case. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 30, 1944, the respondent filed its answer,admitting certain allega-tions of the complaint in respect to the character and operation of its business,and that it discharged Loretta Bogoff on or about the date alleged in the complaintand thereafter refused to reinstate her, but denied the commission of any unfairlabor practices.Pursuant to notice,a hearing was held at New York, New York,from January4 to 10, 1944,before the undersigned,W. P. Webb, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board,the respondent and theGuild were represented by counsel and participated in the hearing.Full oppor-tunity to be beard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues was afforded all parties.At the beginning of the hearing, counsel for the respondent took an exceptionto the ruling of Trial Examiner Ruckel in which he granted only in part therespondent's request for a bill of particulars,and moved that an additional billof particulars be furnished by the Board.The motion was denied by the under-signed.At the conclusion of the Board's case and again at the conclusion of the hearing,the respondent's counsel moved to dismiss the entire complaint.Ruling on thesemotions were reserved.They are now denied by the undersigned.At the conclusion of the hearing, Board's counsel moved to conform the plead-ings to the proof in respect to minor inaccuracies such as dates,the spelling ofnames, etc.The motion was granted by the undersigned.Opportunity to argue orally before, and to file briefs with, the TrialExaminerwas waived by the parties.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,Women'sWear Company,is a New York corporation havingits principal office and place of business at 8 East 13th Street, New York, NewYork, where it is engaged in the business of editing, publishing, distributing andselling a daily trade newspaper known as Women'sWear Daily. This publicationhas a daily circulation of approximately 44,000 copies, of which about 75 percentis sold and distributed outside of the State of New York.The principal rawmaterials used in the preparation of this publication consist of newsprint andink, the annual value of which exceeds $50,000, of which, approximately 50percent isobtained from sources outside of the State of New York.The printingof this publication is done by Fairchild Press, Inc., an affiliate of the respondent,which is located in the same premises as the respondent. The respondent concedesthat, for the purposes of the instant proceeding,it is engaged in commerce withinthe meaningof the Act?II.THE ORGANIZATION INVOLVEDNewspaper Guild of New York is a labor organization affiliated with the Con-gress of Industrial Organizations,admitting to membership employees of therespondent!8 The foregoing facts were stipulated by the partiesThe instant proceeding is concernedonly with the employees of the respondent,Women'sWear CompanyThe companies affil-iated with the respondent are as follows Fairchild Publications Corporation;FairchildAdvertising,Inc ; Fairchild Publishing Company;Fairchild Press, Inc. and Daily TradeRecord Company of New York8Newspaper Guild of New York is chartered by the American Newspaper Guild(C I. 0 ). WOMEN'S WEAR COMPANYIII.THE UNFAIR LABOR PRACTICESA. Introduction409In January 1944, the Guild initiated an organizational campaign among; theemployees of the respondent and certain employees of its affiliated companies,all of whom were located in the premises at 8 East 13th Street, New York City.At a meeting of these employees held at the Guild headquarters, 40 East 40thStreet, New York City, on February 18, 1944, temporary officers for conductingthe preliminary stages of organization were elected.These were Jesse Dean,editorial department, chairman; June de Vos, editorial department, secretary;Vivian Miller, advertising service department, treasurer ; Diana Roman, chair-woman for the second floor ; and Loretta Bogoff, chairwoman for the fifth floor.An account of this meeting was published in the February 22, 1944, issue of theGuild pamphlet, known as "Markup", which was published by the Fairchild Unitof the Guild.This pamphlet was distributed to the employees throughout theplant and, at least as early as February 1944, the respondent's employees, super-visors and executives knew that the Guild was seeking to organize the plant,and they also knew who had been elected as Guild officers.The Guild succeededin securing a- fair number of members among the employees. The Guild hasnever had any contractual relations with the respondent.B. Interference, restraint, and coercionIn the first part of February 1944, Saul Diamond, the respondent's productioncoordinator and administrative manager,4 took over active control of the publi-cations department of the respondent, as the manager of that department hadquit.Diamond's job was to get the department better organized and to installa new manager and then to gradually turn the department over to him, whichhe did sometime in September 1944' According to Diamond, during the timehe was managing that department, he had a number of meetings with the-employees of the department.His testimony in this connection reads as follows:"I used to call meetings whenever I thought there was some reason for such aIneeting, to acquaint the people with some subjects or action or activity of thedepartment."Soon after taking over the publications department,Diamondbecame aware of the efforts of the Guild to organize the plant.In the early part of March Diamond called a meeting of the employees in thepublications department, at which he discussed the pending wage increase a andthe activities of the Guild. In respect to what Diamond said at that meeting,the testimony of Judith Lutinger,' a former employee in the publications depart-ment, which is credited by the undersigned, reads as follows :First he [Diamond] told us something about the increases that were sup-posed to come through from the War Labor Board, I believe. That is, they'No question was raised as to the supervisory status of Diamond.He testified that hehad authority to hire and fire employees'The new manager was named PancoastHe did not testify at the hearing.' According to Edgar Fairchild, assistant treasurer and executive of the respondent, onSeptember 1, 1943, he filed an application with the National War LaborBoard for a gen-eral increase in wages for the employees of the respondent and affiliated companies ; thatafter several months the,application was referred to the Chicago office of N. W. L. B.;that he spent practically the entire month of March in Chicago endeavoring to expediteits approval, and that the approval of his application was delayed, at least a week, bythe action of a representative of the Guild ; that upon his return to the plant in the latterpart of March, he informed Diamond of these factsThe applicationwas granted by theN. W. L B. on April 4, 1944, and became retroactive to September 1, 1943.+Lutinger was employed in the respondent's publications departmentfrom November1943, to May 2, 1944. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARIIhad been 0 K.'d by the War Labor Board, and then he went on to talk aboutthe Guild.He said that the Guild would attempt to take credit for it, andthen he said the Guild had sent somebody to Chicago to interfere with theO. K. of the War Labor Board going through. Then he made several otherremarks about the honor of the Guild . . .He said that their only interestwas, I believe, to get $500 a month in dues and that they really could notget anything for the employees that the Fairchilds would give them, and hesaid that certain sick leaves and things like that, that the Fairchilds hadbeen very generous about, might be curtailed if the Guild got in . . . certainother benefits that we had might be curtailed if the Guild got in . . . and Icannot remember very distinctly what else, but things of that sort . . . hesaid they [the Guild] tried all sorts of tricks to make people join the union...he said that he did not know who in the department belonged to theGuild, but he said that if we did belong to the Guild, we should not be afraidto leave it, even though we would not get our dues back.'In the latter part of March Diamond had another meeting with the employeesof the publication department, at which he discussed the Guild and answeredvarious questions about the Guild which were propounded by the employees. Themeeting occurred in the publications department during the lunch period8 Justas Lutinger and employee* Marion Greene 10 came into the publications departmentfrom lunch about 1: 00 p. in. Diamond, who had been talking to a number of theemployees, said that "if anyone were found organizing in the office, he would firethem immediately."Diamond then repeated some of the remarks about the Guildthat he had made at the previous meeting; that the Guild had tried all sorts ofschemes to get people to join it, and that the Guild was getting more out of itthan the employees.At that, juncture, the employees who were present at thebeginning of the meeting, went out to lunch. According to Lutinger, Greene thenasked Diamond to repeat what he had said to the other girls before she andLutinger came in.Diamond replied that some one had asked him what he thoughtof the Guild and that he was opposed to the Guild organizing the employees ; thatit could not do any of the things it claimed for the employees ; that the Guild'smethods were "dirty"; that the wage increase would have been approved muchsooner if the Guild had not interfered with it; and that any one found organizingin the office would be fired"As related above, Diamond admitted that while he was in charge of the publi-cations department, he frequently called meetings of the employees to discussvarious things.He further admitted that the employees asked him many ques-tions, and that several employees had requested him to discuss the Guild withthem and that he told them he did not have time to discuss it with each oneindividually, but if they would get together some time and let him know he wouldtalk to them; and that later he did have a discussion with themDiamond'stestimony in this connection reads as follows :I told the people the reason we were together was because a number ofpeople in that group had asked me to answer some questions in relation totheir consideration of the Guild, and that I pointed out they were free to3Diamond denied part of this testimony,however,he was a "shifting"and unreliablewitness and the undersigned does not credit his denial.9 Some of the employees in this department went to lunch from 12 : 00 noon to 1 : 00 p. in.and others from 1.independing upon what time they began work inthe morning10Greene was employed in the publications department from January 1944 to November194431These findings are based upon the credible testimony of Lutinger.Part of this testi-mony was denied by Diamond,however,his denial is not credited by the undersigned. WOMEN'S WEAR COMPANY411join or refuse to join the Guild as they wished, as they saw fit.However, ifthey felt they were confused and they wanted to ask me any questions aboutit,Iwould answer them personally ; in other words, I was not talking tothem andI made this point, as a member of the company or for the company.They had requested this of me personally.Diamond admitted that in reply to questions, he told the employees that theseason why the wage increase had not been approved was on account of a number.ofdelays, one of which he understood, was caused by the intervention of theGuild ; 12 that if the Guild organized the plant, they would have to pay dues to theGuild and they would get nothing in return, as the respondent was generous inthe matter of vacations, sick leave, hours of work, etc.Diamond also admittedthat he was asked by the employees if they would get higher wages if they joinedthe Guild, and that he replied he did not think they would ; and that the respond-ent was then paying higher wages than another company which had a contractwith the Guild.He was also asked if they would get back the dues paid to theGuild if the Guild failed to organize the plant.He replied that, as far as heknew, they would notDiamond denied having told the employees that the Guildwas indulging in all sorts of tricks to make people join it ; that those who belongedto the Guild should not be afraid to leave it ; that the Guild was only interestedin getting $500 a month in dues ; or that Fairchild was opposed to the Guildorganizing the employees.Diamond admitted, however, that the employeesasked him a good many questions and that he could not remember all of them orthe answers.His testimony in this respect reads as follows :I don't remember all the questions and answers. I can recall a few, butthey fired a lot of questions at me . . . It is hard for me to remember whatthey did fire at me because I took no pains to remember it.The respondent called as witnesses several employees who had worked in thepublications department during the period that Diamond was manager of thatdepartment.They testified in respect to Diamond's meetings and conversationswith the employees in March 1944, concerning the activities of the Guild. Theycould not remember just when such meetings,had occurred, nor what Diamondhad said, but they were, however, very definite and certain in their testimony thatDiamond did not make certain statements, or that they did not hear him makesuch statementsOn cross-examination, when they were asked to state justwhat questions the employees had asked and what replies Diamond had made tosuch questions, their testimony was vague, indefinite and uncertain.Theyagreed, however, that Diamond did discuss the Guild with them. Diamond,himself testified that he could not remember the questions and his answers.Employee Renee Wax, called by the respondent, testified that Diamond hadsaid to the employees that no employee could campaign during office hours, andthat circulars could be sent by mail; that if the employees saw any benefits inthe. Guild, they could join it, otherwise they were not "obligated" to join it ;and that they would not have to pay any dues unless the Guild became "effec-tive".When Wax complained to Diamond that she had been solicited duringworking hours to join the Guild, he told her that if she were annoyed by Guildmembers to inform him, and that campaigning should be done "outside at adesignated meeting place"According to employee Florence Goldberg, calledby the respondent, Diamond was asked by the employees if they could "get outof paying Guild dues" if they wanted to, and he replied that if they had paidGuild dues and later desired to withdraw from the Guild `-`all they hadto do was11Fairchild, upon his return from Chicago had reported that to Diamond 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDto stop paying dues."Employee Roy Harriman, called by the respondent, testi-fied that he heard Diamond tell the employees at a meeting in the publicationsdepartment that anyone caught soliciting or carrying on any activities notrelated to work would be fired.The undersigned finds that by the anti-Guild remarks of Saul Diamond, asfound above, which are attributable to the respondent," the respondent inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.C.The discriminatory discharge of Loretta BogoffLoretta Bogoffwas employed on a temporary basis in December 1942 as astenographer in Retailing Home Furnishings, a publication owned and publishedby the respondent, at 8 East 13th Street, New York City. She began on a salaryof $23.00 a week.On January 13, 1943, she was given a permanent position, atthe same salary, in the advertising service department of the respondent byBrain Freeland, the manager of that department.Her principal duties weretyping advertising copy from rough drafts made by the advertising copy writers,"filing, billing, answering the telephone and other general office work.Therewas practically no stenographic work required in this department.Bogoff han-dled from 200 to 300 bills each month. She did considerable filing, but the fileswere not under her exclusive control.Any employee in the department couldremove and replace files without consulting Bogoff.After about 1 month,Bogoff's salary was increased to $2500 a week on the recommendation of Free-land.In April 1943, Bogoff received an offer of about $34 00 a week from theUnited States Civil Service Commission as a stenographer."However, sheelected to remain with the respondent upon Freeland's promise to increase hersalary to $3000, which was done on July 1, 1943, retroactive to May 1, 1943.OnDecember 25, 1943, Freeland gave Bogoff a Christmas present of $1000, inappreciation of her "good humor" and "composure" in the performance of herwork.He also told her that if he had been "sort of trying during the year"to overlook it, as all of them had been working under tension.On January 13,1944, the first anniversary of her employment in Freeland's department, shementioned it to him and he told her that it was a "lucky 13 all around."A few days prior to the organizational meeting of the Guild on February 18,1944, a Guild circular, advertising the meeting, was distributed among therespondent's employees.Bogoff received a copy and promptly showed it to Free-land, and a discussion of the Guild and unions in general followed.Freelandsaid that he did not think much of the Typographical Union which had a contractcovering the employees on the sixth floor, which was the composing room, because"men come in drunk on the job and they were not able to be fired because theybelonged to the union;" and that one employee "had quit as soon as the unioncame in because he could not make as much with the union around as he didpreviously."Freeland asked Bogoff if she was going to the Guild meeting.When she replied in the affirmative, Freeland said, "Miss Bogoff, go to the meet-ing, by all means, and let me know what happens. It will be very interestingto know."When Bogoff returned to work on Monday, February 21,18 Freeland33 See footnote 4,supra.14Each advertising copy writer in the advertising service department had a typewriterand made rough drafts of his advertising copy which were given to Bogoff for typing thecopy to be submitted to the advertiser.1EShe had previously passed the U. S Civil Service Examination for stenographers.The Guild meeting was on Friday,February 18, 1944Bogoff's department did notwork on Saturdays,except on special occasions. WOMEN'S WEAR COMPANY413asked her if she had attended the Guild meetingShe replied in the affirmative.Freeland said, "Well, what happened?How many people were present?"Bogoffgave him a general account of what happened, and told him that she had joinedthe Guild and had been elected chairwoman for the fifth floor of the respondent'splantAn account of the Guild meeting, giving the names of the officers elected,including Bogoff, appeared in the February 22, issue of "Markup". Copies ofthis issue were distributed throughout the respondent's plant.Bogoff immedi-ately became every active in soliciting membership in the Guild. In fact,shewas by far the most active employee in this respect.Within 4 or 5 weeks afterjoining the Guild, she secured 50 or more members for the Guild among the em-ployees in the plant.She also distributed copies of "Markup" in the plant. Inthe latter part of March Bogoff said to Freeland "Of late I notice your wholeattitude toward me had changed.What is it due to? Is it because I have be-come active for the Guild?"Freeland replied, "Well, how do you think it lookswhen there are two people from the department active in the Guild when it isone of the smallest departments in the building?"" Bogoff told him that herGuild activity should have no bearing upon their business relationship.Free-land replied, "You stuck your neck out and you will have to take the conse-quences." 18About this time, Freeland' informed Bogoff that she could not dis-tribute "Markup" in the plant anymore, as it was contrary to the respondent'spolicy to distribute in the plant any printed matter which came from the outside.Bogoff asked him if she could do it on her own time and he replied that she couldnot.L'ogoff asked Freeland if that was an official warning and he said that itwasAfter that, the Guild distributed "Markup" to its members by mail.Bogoff received her copy of "Markup" by mail at her office. On one occasion,she left a copy on her desk and Freeland saw it. He told her to remove itimmediately or he would tear it up.18Freeland testified that he took it upon himself to prohibit any of the employeesin his department from distributing "Markup" in the plant whether on their owntime or not.According to Fairchild, an executive of the respondent, he was informed inearly April that the Guild had filed charges with the Board against FairchildPublications Corporation, an affiliate of the respondent, alleging interference,restraint, and coercion in connection with the distribution of "Markup" in theplant, and that Bogoff had made certain statements at the Regional Office inregard to these charges 20In April Bogoff, in the course of her duties, had occasion to go into anotherdepartment of the plant, and while there she spoke to Mrs. Lack, an employee,about the latter's son who had been reported missing in action.Bogoff thenwent down to the ladies room on the next floor and spoke to another employeewho also knew Mrs. Lack's son.When Bogoff returned to her office, she founda telephone call for Freeland from Miss Magliano, assistant advertising man-ager.Freeland was out of the office at the time, and when he returned, Bogoff=advised him of the call.After talking to Magliano, Freeland accused Bogoff[of going off the floor to engage in Guild activities. Freeland further said to Bogoff"There were approximately 7 employees in the advertising service department.Nodoubt Freeland was referring to employee Vivian Miller, a copy writer in his departmentShe had been elected treasurer of the Guild.However, she never became active in theGuild's organizational campaign.18 Freeland's denial of having said that to Bogoff is not credited and the undersignedfinds that he made the statement substantially as testified to by Bogoff.'flThe foregoing findings are based upon the credible testimony of Bogoff.21The record does not disclose the present status of this case.The chargeswere not di-rected against the respondent. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARD"You and your ilk have made yourself obnoxious in the eyes of all reasonablethinking people." 21Fairchild testified that in April or May he was informed by Miss Magliano,22that one of the employees in her department had quit her job because she hadbeen told by Bogoff that the respondent could not continue to pay the wages itwas then paying;that he immediately contacted Bogoff by telephone and toldher "That if they 23 did not stop spreading stories that would probably ruin thecredit standing of the organization,[the respondent]that I would take legalsteps to stop it."Fairchild further testified that Bogoff endeavored to ask himwhat he meant,but that he did not give her a chance to say anything.He toldher that was all he had to say, and then hung up the receiver.Fairchild admittedthat he did not give Bogoff any explanation whatsoever as to why he had said thatto her.He did not tell her what he had heard or who had told him.He furtheradmitted that he did not investigatethe truthor falsity of Magliano's statement,and that he had no proof other than Magliano'sword that Bogoff had ever madesuch a statement,also that he did not give Bogoff an opportunity to either denyor admit it.According to Freeland,in April while reviewing the statistical report 21 for thepreceding month which had been prepared by Bogoff, hediscoveredan errorin the lineage figures.As a copy of the report hadalready beensent to Fair-child's office,Freeland sent Fairchild a memorandum showing the correct figures,also apologizing for not'having checked the report before sending it to him.How-ever, he endeavored to place the blame on BogoffThe error consisted solelyin reporting more lineage than was actually soldThe credit in dollars wascorrect.Itwas Freeland's duty to check these reports before releasing them ;however, as they were of such minor importance,he didnot alwaysdo so.Bogoffhad been previously told by Freeland that these reports were not important, but'as they were required by management,they had been preparing them for years.that Bogoffhad been preparing these reports for the past 14months, but not until after she becameactivein the Guild, had Freeland evermade any check of them afterthey had been released.Freeland admitted thatpart of these statistical reports could have beendispensed with and theinforma-tion obtained elsewhere,also that healwaysallowed a certain margin of errorin them and that he himself had made errors in them. Bogoff admitted the error.Her testimony in regard to this incident,which is credited by the undersigned,reads as follows:WhenI went to compare the lineage of all the publications of which Imake a report of, what the service department had serviced during thatmonth, the 1944 figures were correct but when I went to copy the 1943 figuresof the corresponding month, the first three figures were right but my eyesslipped.I copied the 1942 figures for the last one, the total of 1942...Later,about 17 days later, when he [Freeland]was going over the reports, hecalled me over and he said,"Miss Bogoff,if you add these figures,you willsee they don't jibe, that you made an error."21This finding is based upon the credible testimony of Bogoff.22 Alagliano did not testify at the hearing and the respondent gave no reason for notcalling her.23Fairchild did not explain why he used the word "they" in connection with what he,told Bogoff24A statistical report was prepared each month in the advertising service department forthe preceding month,showing the lineage sold and the value in dollars.Copies wereretained in the department and.also sent to Fairchild's office aftertheyhad been checkedby Freeland.These reports were for statistical purposes only. WOMEN'S WEAR COMPANY415Bogoff corrected the figures and gave the report gack to Freeland, and nothingmore was said about it to her by anyone.Fairchild testified that in March or April Freeland informed him that he washaving "difficulty" with Bogoff, and "wanted to know what he should do asfar as severing connections were concerned ;" that he told Freeland it wouldbe inadvisable to discharge Bogoff because it would appear that it was beingdone on account of her Guild activities ; that Freeland did not tell him wbat"difficulty" he was having with Bogoff and that he did not ask him what hemeant by it.Fairchild further testified that on that occasion, Freeland toldhim that Bogoff had been distributing "Markup" in the plant. Freeland admittedthat this was the first time he had ever made any complaint to Fairchild aboutBogoff, although she had been working for Freeland for more than a year. It issignificant that this complaint to Fairchild was coincident with Bogoff's Guildactivities.According to Freeland, in May when Bogoff gave him the statistical reportcovering April, he discovered an error in the lineage figures, but it was correctedbefore the report was released.In May Freeland again spoke to Fairchild about Bogoff. The testimony ofFairchild in respect to this conversation reads as follows :He [Freeland] said he had reached a point in the case of Miss Bogoff whenhe felt lie would have to let her go at that particular time, that he just couldnot put up with her.He tried to work it out and hoped he could work itout as I asked him to do on the previous occasion, and he said it justreached a point where he could not do it, and he felt for themorale of thedepartment and for thegood ofthe organization,that it would be betterifher connection were severed . . . I told him I was going out of town,that I would think it over and let him know just exactly what I thoughtabout it because I told him before, we would be accused of discharging herfor Guild activities where she was an organizer on the fifth floor of thebuilding, and apparently my belief or my snap judgment at that time wascorrect.Upon Fairchild's return to New York City, he authorized Freeland by telephone,to discharge Bogoff.At 5: 00 p in. on Thursday, June 29, 1944, as Bogoff was preparing to leave her -office,Freeland handed her an envelope and said to her "Miss Bogoff, we areparting company as of now." Bogoff was taken completely by surprise and askedhim if he were displeased with her work. Freeland replied "We are tempera-mentally unfit for each other.This job was not cut out for you, and here isyour envelope with the pay in it."Upon discharging Bogoff, the respondentpaid her for the remainder of that week and also gave her three additional weekssalary.The following notation, signed by Freeland, appears on Bogoff's dischargeslip."Complete incompetence, including inability to cooperate with members ofthe department and the organization."Bogoff has not been reinstated anddesires to return to work for the respondent z5Contentions of the respondent in respect to the discharge of Bogoff; conclusionsThe respondent contended that Bogoff was discharged because she was generallyinefficient, incompetent, offensive, unreliable, unable to get along with others, apoor stenographer, and untidy in her work. The record fails to support any ofthese contentions and the undersigned finds no merit in them.a'These findings are based upon the credible testimony of Bogoff.Freeland testified,that he also told Bogoff that she was "mentally" unsuitable. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent, in seeking to justify its discharge of Bogoff, sought to showthat her general attitude toward her work and her fellow employees was such asto justify her discharge "for the morale of the department" as stated by Freelandto Fairchild just prior to Bogoff's dischargeThere was some testimony that Irving Koch, an advertising solicitor, becameannoyed with Bogoff on one occasion, because she would not stop her work andfind some advertising maps for him although he had no supervisory authoritywhatsoever over Bogoff.He spoke to Freeland about it, but Freeland passed itoff as inconsequential and said nothing about it to either Bogoff or Fairchild.The respondent attempted to show that Bogoff neglected to send the monthlybills to the bookkeeping department on time.According to the testimony ofTillie Acker, the respondent's bookkeeper, she received approximately 1,000 billseach month from 50 or 60 different people in the plant, one of whom was' Bogoffin the advertising service department; that the bills were supposed to reachthe bookkeeper's office by the sixth of the month so that they could be paid notlater than the tenth ; that if the bills did not come in on time, she would telephoneto the employee concerned ; that in submitting her report to Fairchild, if all thebillswere not paid she would have to explain that they had not come in; thatthis occurred every month.The evidence discloses that there was no derelictionof duty on the part of Bogoff in this respect, and that other departments, as wellas Bogoff's did not always send in their bills on time, because they were not alwaysreceived on time. It is fair to presume that in the ordinary course of business,some of these bills would not reach the respondent on timeFairchild was nodoubt aware of this fact, as he never said anything to Freeland or Bogoff about it.According to Freeland, Bogoff was not accurate in filing.The record does notsupport this contention. -Prior to hiring Bogoff in January 1943, the advertisingservice department had been without a typist or filing clerk for several months,and the files were not in an orderly condition.When Bogoff began work, Free-land told her that the files were not in good shape and requested her to straightenthem out. She did so, and was complimented by Freeland. Also Freeland'stestimony that Bogoff frequently made errors in her typing is not convincingand is without merit.Bogoff was an experienced stenographer and typist beforeshe was employed by the respondent. She had also passed the United StatesCivil Service examination for stenographers and had been offered a position.Freeland testified that he did not discharge Bogoff on account of the Koch inci-dent, delay in sending bills to the bookkeeper, errors in filing or errors in typing,and that he did not report any of these things to Fairchild, since they were"petty and trivial" matters, but that they all contributed toward her discharge 'It is very significant that Freeland never made any complaint to Fairchild aboutBogoff until March, just after Bogoff had become active in the Guild. It is alsosignificant that Freeland never gave Fairchild any specific reasons why herecommended logoff's discharge, and that Fairchild never requested any detailsFreeland told Fairchild that she should be discharged simply for themorale ofthe department and for the good of the organization.The record Is clear and the undersigned finds that the sole reason whichmotivated the respondent in discharging Bogoff was her Guild membership andactivities.Freeland's friendly attitude toward Bogoff underwent a decidedchange soon after she joined the Guild, and his reason for it was that she had"stuck her neck out" and had to take the consequences. Both Diamond and28 Freeland also testified that in September 1943, he overheard part of a conversationbetween employee Tarlow, a copywriter, and Bogoff in which Tarlow told Bogoff that heshould spankher, but that he said nothing to Fairchild or.Bogoff about it because heconsideredit "petty and trivial." WOMEN'S WEAR COMPANY417Fairchild were hostile to the GuildDiamond expressed his dislike to the Guildin nouncertain terms.Several employees in his department had complainedto him that Bogoff had annoyed them by soliciting them to join the Guild.Dia-mond promptly threatened any one with discharge who solicited for the Guildduring working hoursFairchild charged the Guild with being responsible fordelaying the approval of wage increases in the plantBogoff's open activitieson behalf of the Guild had rendered herpersona non gratain the plant so faras the management was concerned.The respondent contended that any discriminatory motive in connection withBogoff's discharge is rebutted by the fact that neither Vivian Miller, the Guild'sTreasurer, nor any member of the Guild other than Bogoff was discharged.The undersigned finds no merit in this contentioncomplete "house cleaning" of union members and supporters is not essential toa finding that an employee has been discriminated against 27Upon the entire record in the case the undersigned finds that the respondentdiscriminated in regard to the hire and tenure of etployment of LorettaBogoff by discharging and refusing to reinstate her because of her membershipand activities in the Guild ; thereby discouraging membership in the Guild andinterfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.The undersigned further finds thatby the anti-union statements and conduct of Brain Freeland as found above,which are attributable to the respondent, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV.THE EFFECIr OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in and is engagingin unfair labor practices affecting commerce, it will be recommended that it ceaseand desist therefrom and take certain affirmative action which the undersignedfinds will effectuate the policies of the Act.It has been found that the respondent discriminated in regard to the hire andtenure of employment of Loretta BogoffTherefore it will be recommended thatthe respondent offer to her immediate and full reinstatement to her former orsubstantially equivalent position, without prejudice to her seniority or otherrights and privileges, and that the respondent make her whole for any loss of payshe may have suffered by reason of the respondent's discrimination against her,by payment to her of a sum of money equal to the amount which she would nor-mally have earned as wages during the period from the date of the discriminationagainst her to the date of the respondent's offer of reinstatement, less her netearnings n during said period.27 StewartWarner CorporationandUnited SteelWorkers of America, Local2937(C. I.0.), 55 N. L. R B. 593ea By "net earnings" is meant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-wherethan for the respondent, which would not have been incurred but for his unlawful 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CO'NOLusioNS OF LAW1.Newspaper Guild of New York, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of LorettaBogoff, and thereby discouraging membership in Newspaper Guild of New York,the respondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.3.By'interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Women's Wear Company, New York,New York, and its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Newspaper Guild of New York or any otherlabor organization of its employees, by discharging or refusing to reinstate anyof its employees, or by discriminating in any other manner in regard to theirhire and tenure of employment or any terms or condition of their employment ;(b) In any manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to form labor organizations, to joinor assist Newspaper Guild of New York or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer to Loretta Bogoff immediate and full reinstatement to her former orsubstantially equivalent position, without prejudice to her seniority or otherrights and privileges ;(b)Make whole Loretta Bogoff, in the manner set forth in the section entitled"The remedy," for any loss of pay she may have suffered by reason of the respond-ent's discrimination against her ;(c)Post at its plant at New York, New York, copies of the notice attachedhereto,marked "Appendix A". Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilydischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local 2590,8 N. L. R. B. 440.Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. N. L R. B.,311U. S 7. WOMEN'S WEAR COMPANY419posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Second Region in writing, within,ten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply herewithIt is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding, Washington, D C, an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other partof the record or proceeding (including rulings upon all motions or objections)as he relies upon together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission to argueorally before the Board request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.W. P. WEBB,Trial Evaminer.Dated March 21, 1945.1LRB 577(9-1-44)APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a trial examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Newspaper Guild of New York or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.We will offer to the employee named below immediate and full reinstate-ment to her former or substantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed, andmake her whole for any loss of pay suffered as a result of the discrimination.LORETTA BOOOPrAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard662514-46-vol. 63-25 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDto hire or tenure of employment or any term or condition of employmentagainstany employee because of membership in or activity on behalf of any such labororganization.WOMEN'SWEARCOMPANY(Employer)By -------------------------(Representative)(Title)Dated -----------------------NarE.-Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.0